Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, lines 2-3, the phrase “on a side of the regulator of the discharge port” is confusing since the regulator does not seem to be part of the discharge port. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumita (JP# 2000-221766) in view of Takahira et al. (U.S. 2013/0243445).
	Tsumita teach an image forming apparatus 1 having removable mounted toner containers 41C, 41Y, 41M, 41Bk for supplying toner to a developing device 14 (inherently a toner container storage/mounting part); a toner reservoir 42 (toner sending unit) that is disposed below the toner container which has a supply port to receive the toner from the toner container, the toner container includes a bottle part 41 that stores toner, a discharge opening 41a for discharging the toner, a double shutter arrangement 50 including a first shutter member 6 is rotatable attached via a rotational shaft 61 and a second sliding shutter 7 which is movable in an attachment/detachment direction C/D such that it is contacting the first shutter in a discharge closed position (Fig.13(c)) and slidable to a storage location by a regulator 90,90a which includes slide grooves 92 so that the shutter can be separated from the first shutter member at a discharge open position (Fig.7,9,13(a)). See also Fig.s 10-14 (second embodiment in description). 
	Regarding claim 11, when the toner storage container moves in the attachment/detachment direction C/D, the second shutter also moves between the detachment or storage positions (Fig.s. 13a, 13b, 13c).
	Regarding claim 12, when the toner container is moved in the attachment direction, the toner container discharge opening 41a will overlap the toner reservoir supply port 42a of the reservoir 42 (Fig.10,13).
	Specifically, Tsumita teach all that is claimed except a cover which opens and closes the toner container storage/mounting part, and a switcher which opens or closes the first shutter of the toner container in conjunction with opening/closing the cover member. 
	Takahira et al. teach an image forming apparatus comprising a toner container storage/mounting part 73 which mounts a plurality of toner containers 75 (see Fig.2), the toner containers include a shutter 76 which closes a toner container discharge port, and a cover 18 which opens and closes the toner container storage/mounting part. A shutter switching member 78 will open and close the container’s shutter 76 in conjunction with the opening and closing of the toner container storage/mounting part (par.50-52. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tsumita to have a cover to open and close the toner supply container mounting part and to open and close the container shutter in conjunction with the opening/closing of the cover because toner can be ensured to not spill out of the container if one was removed from the apparatus while forgetting to close the shutter and additionally a less complicated removal process can be achieved since the closing and/or opening of the shutter can be automatically provided by the movement of the cover. 

4.	Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 2-8, a part of the first shutter being located below the supply port when it is located in the open position and the switcher including a closing member such that the closer is movable to a first position overlapping at least part of the supply port in the vertical direction and a second position closer to the regulator than the supply port  and a coupling mechanism that moves the closing member to the second position when the cover member is closed and the first position when the cover member is opened is not anticipated or suggested by the prior art of record.  

5.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	 
	Regarding claim 9, a contact surface between the regulator and the supply port, having the same height as a surface of the second shutter, the contact surface being in contact with the first shutter member is not taught or suggested by the prior art of record.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tanaka, Tsumita, Yoshikawa et al., Fukushima et al., Yamaoka et al., Gamo et al., and Higashimura et al. all teach first/second shutters and/or rotatable shutters that are relevant to the claimed invention. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852